DETAILED ACTION
This action is responsive to the Applicant’s response filed 7/06/22.
As indicated in Applicant’s response, claims 1-2 have been amended and claims 5-9 added.  Claims 1-9 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following Embodiments A and B
Embodiment A:
	An aluminum alloy component, comprising 
	(i) an aluminum alloy extrusion including a pair of flanges, a pair of webs connecting the flanges together, and a respective weld on each of the webs,
	(ii) the aluminum alloy component being subjected to bend forming with a bending axis being a direction perpendicular to a longitudinal direction and parallel to the flanges, 
	(iii) wherein tensile residual stress exists in the webs and respective welds are formed in an extrusion process that forms the aluminum alloy extrusion, 
	wherein formation positions of the respective welds in the extrusion process are configured such that a peak position of the tensile residual stress exists in a region other than the vicinity of the respective welds.
	(as recited in claim 1)
	Embodiment B:
	An aluminum alloy component, comprising 
	(i) an aluminum alloy extrusion that includes a pair of flanges, a pair of webs connecting the flanges together, and one or more middle ribs located between the webs and connecting the flanges together, and has one or more welds on at least one of the webs or the middle rib, 
	(ii) the aluminum alloy component being subjected to bend forming with a bending axis being a direction perpendicular to a longitudinal direction and parallel to the pair of flanges,
	(iii) wherein tensile residual stress exists in the webs and the middle rib, and the one or more welds are formed in an extrusion process that forms the aluminum alloy extrusion, 
	wherein formation positions of the one or more welds in the extrusion process are configured such that a peak position of the tensile residual stress exists in a region other than the vicinity of the one or more welds.
	(as recited in claim 2)
	Hubmann et al, 2018/0043910, discloses H-construction formation of metal sheets with a  transverse support of a central body structured with  aluminum alloy extrusion comprising a pair of flanges with (top, bottom, upper edge, lower edge) with connecting edges, a pair of webs  both symmetrically on either side of the metal sheet H-construction as part of the transverse support extending in two pair of supports, each support having upper, lower flanges connected by a corresponding web  (right side web and left side web) each connecting respective flanges pair disposed R, and L across the transverse support.  The construction having longitudinal H-formation extended with transverse support having upper/lower pair flanges extending from webs portions of the body to provide extrusion as in Hubmann cannot be same as aluminum extrusion formed with a pair of flanges, a pair of webs connecting the flanges together, and a respective weld on each of the webs as per A(i); or flanges connected to webs and formed with one or more middle ribs located between the webs and connecting the flanges together, and has one or more welds on at least one of the webs or the middle rib as in B(i); nor is the H-formation body by Hubmann configured for a bend forming as in A(ii), B(ii) such that formation positions of the one or more welds in the extrusion process are configured such that a peak position of the tensile residual stress exists in a region other than the vicinity of the one or more welds as in A(iii), B(iii)
	Seccombe et al, USPN: 5,535,569, discloses metal sheet bending using implementation of opposing flanges connected by a web wall, so that the flanges at either end of the web are extended with hollow rolls in combination of increased reinforcement of the web - in terms of clinches or fasteners  to compensate for stress or impact (i.e. applied loads) caused by a bend of the metal sheet incurred between the end flanges whose cylindrical/tubular extension is designed to carry direct loads onto a thickened web (with less torsional stress to the web ) at critical points at which the web-metal sheet combination.  No part in use of clinches as thickening structures to mitigage torsional stress at bend points affecting web wall, flanges combination in Seccombe specifically relates to a aluminum alloy extrusion composed of pair of flanges, a pair of webs connecting the flanges together, with a respective weld on each of the webs as per A(i) or B(i); where the extrusion bend forming is such that configured such that a peak position of the tensile residual stress exists in a region other than the vicinity of the one or more welds as in A(iii), B(iii)
	Shirey, USPN: 4,545,170, discloses sheet metal connected to flanges to form panels subjected to drilling, screw piercing and bending, where forces applied to the panels are to be transmitted to the nearby web as exertion of compressive and bending forces on the web - due to a drill or power drive created stresses - should be compensated with stability or stiffness capable of withstanding such force (col. 3 li. 50-61), stiffness made possible with judicious selection of sheet thickness in conjunction with curved lances along a fold line to overcome effect of a bend during a folding and after the fold line is completed. Added thickness at stress points of sheet metal in Shirey is not specially concerned with formation of a aluminum alloy extrusion composed of pair of flanges, a pair of webs connecting the flanges together, with a respective weld on each of the webs as per A(i) or B(i); where the extrusion bend forming – as in A(ii), B(ii) -  is such that configured such that a peak position of the tensile residual stress exists in a region other than the vicinity of the one or more welds as in A(iii), B(iii)
	Thiele, USPN: 3,648,755, discloses guide rollers made dynamic with axial displacement of a folding thereby moving inner points of a flange toward each other duing X, Y movement of a panel along a plane, so that hinge strip of the web is moved closer to the flange strip in the sense that a combined (uniform curvature) flexing movement of the strip flanges and the web redistribute stress points (bending stress) away from the hinge trip at which more concentration forces can cause fatigue or breakage of the metal.  User of rollers in Thiele to redistribute potential breakage impact on strip flanges along hinge of a web is not same as formation of a aluminum alloy extrusion composed of pair of flanges, a pair of webs connecting the flanges together, with a respective weld on each of the webs as per A(i) or B(i); where the extrusion bend forming is such that configured such that a peak position of the tensile residual stress exists in a region other than the vicinity of the one or more welds as in A(iii), B(iii)  
	Spath, 5,253,501, discloses aluminum formation adapted for curving or rolling operation according to which the greatest presssure is applied on the web at points distant from the bend forming line at which a sheet is being folded such that the weld line forming at which tensile residual stress exists in a region other than the vicinity of the very weld. Spath curving implementation fails to cure to deficiency by Hubmann, as no part in the rolling mechanism in Spath teaches a bend forming of an alloy extrusion as in A(ii), B(ii) in terms of a bending axis being a direction perpendicular to a longitudinal direction and parallel to the pair of flanges where the tensile residual stress exists in the webs and the middle rib, and the one or more welds are formed in an extrusion process that forms the aluminum alloy extrusion as in A(iii) and B(iii)
	Larson, USPN: 2,742,939, discloses fabrication of hardware (e.g. lock, nuts) from sheet metal as raw material using a combination of operations that include bending, stretching, piercing and/or threading such as die shaping operation which stretches and bends the metal to form a sleeve to facilitate subsequent contorting, molding actions; e.g. where a given skirt of a metal sheet is formed into parallel folds and stretched or bent, causing overall effect of the skirt walls to thin out thereby facilitating inward/outward contorsion to the extent needed for the fabricating a hardware piece.  No part in use of a thin out mechanism in Larson’s skirt folding is there concern for creating an alloy extrusion having flanges, web, welds or ribs per A(i) or B(i), and configuring it for a bending axis being a direction perpendicular to a longitudinal direction and parallel to the pair of flanges as in A(ii), B(ii) where the tensile residual stress exists in the webs and the middle rib, and the one or more welds are formed in an extrusion process that forms the aluminum alloy extrusion as in A(iii) and B(iii)
	Drozd et al, USPubN: 2003/0017302, discloses fabrication of material from combination of metals such as aluminum and stainless steel where a core material based thereon can be subjected to precooling and stretch-bending performed in sufficient measure to avert core breakage, the bending based thereon to achieve a desired appearance of a final shape.  No part in the selection of core material by Drozd to avert breakage is there concern for creating an alloy extrusion having flanges, web, welds or ribs as per A(i) or B(i), and configuring it for a bending axis being a direction perpendicular to a longitudinal direction and parallel to the pair of flanges as in A(ii), B(ii) where the tensile residual stress exists in the webs and the middle rib, and the one or more welds are formed in an extrusion process that forms the aluminum alloy extrusion as in A(iii) and B(iii)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
July 25, 2022